          Case 7:19-cr-00844-CS Document 14 Filed 04/02/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York


                                                     United States District Courthouse
                                                     300 Quarropas Street
                                                     White Plains, New York 10601


                                                     April 2, 2020

The Honorable Cathy Seibel
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

       Re:     United States v. Ameet Goyal, 19 Cr. 844 (CS)

Dear Judge Seibel:

        On March 25, 2020, the Court’s chambers informed counsel to both parties in the above
case that, in light of the current pandemic, the status conference previously scheduled for today,
April 2, 2020, would be adjourned until May 12, 2020 at 3:15 p.m. The Government respectfully
submits this letter to request, so that the defendant can continue to review discovery and
contemplate any motions, and so that the parties may continue to pursue a possible pre-trial
disposition of this matter, that the Court exclude time under the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(7)(A), from today’s date, April 2, 2020, up to and including May 12, 2020, which is
the date set by the Court for the next status conference, and submits that such exclusion of time is
in the interest of justice. Counsel for the defendant consents to the request.


                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                              By:    /s/ David R. Felton
                                                     David R. Felton
                                                     Vladislav Vainberg
                                                     Margery Feinzig
                                                     Assistant United States Attorneys
                                                     (914) 993-1908
                                                     (212) 637-1029
                                                     (914) 993-1903

cc:    Defense counsel (by ECF)
